        Case 20-11961-amc              Doc 28 Filed 09/18/20 Entered 09/19/20 00:43:07                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 20-11961-amc
Michael L Salat                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: dlv                          Page 1 of 1                          Date Rcvd: Sep 16, 2020
                                      Form ID: 155                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2020.
db             +Michael L Salat,   39 North Park Drive,   Levittown, PA 19054-3419

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 16, 2020 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Debtor Michael L Salat brad@sadeklaw.com, bradsadek@gmail.com
              REBECCA ANN SOLARZ    on behalf of Creditor   PENNYMAC LOAN SERVICES, LLC bkgroup@kmllawgroup.com
              SCOTT F. WATERMAN (Chapter 13)    ECFMail@ReadingCh13.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                             TOTAL: 4
 Case 20-11961-amc            Doc 28 Filed 09/18/20 Entered 09/19/20 00:43:07                        Desc Imaged
                                   Certificate of Notice Page 2 of 2




                                     UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________________________________
In Re: Michael L Salat
              Debtor(s)                                                   Chapter: 13
                                                                          Bankruptcy No: 20−11961−amc
_____________________________________________________________________________________________
                    ORDER CONFIRMING PLAN UNDER CHAPTER 13
     AND NOW, this September 26, 2020 upon consideration of the plan submitted by the
debtor under chapter 13 of title 11 U.S.C. and the standing trustee's report which has been filed;
and it appearing that:


     A. a meeting of creditors upon notice pursuant to 11 U.S.C. 341 (a) and a confirmation
hearing upon notice having been held;
      B. the plan complies with the provisions of 11 U.S.C. 1322 and 1325 and with other
applicable provisions of title 11 U.S.C.;
     C. any fee, charge or amount required under chapter 13 of title 28 or by the plan, to be paid
before confirmation, has been paid;
WHEREFORE, it is ORDERED that the plan is CONFIRMED.
                                                                  Ashely M. Chan
                                                                  Judge ,
                                                                  United States Bankruptcy Court
                                                                                                                  25
                                                                                                            Form 155
